Exhibit 10.11

May 31, 2012

VIA E-MAIL

[NAME]

[ADDRESS]

 

  Re: Talbots - FY12 Cash Value Awards

Dear [        ]:

This letter confirms your cash value awards granted to you as part of the FY12
annual director compensation program (“Program”) in lieu of the annual equity
awards customarily granted under the Program.

Effective April 16, 2012, you have been awarded two cash value awards entitling
you to payment of specific dollar amounts at future payment dates as follows:
(A) a $50,000 cash value award (in lieu of the RSUs with a grant date fair value
of $50,000 customarily granted under the Program), which vests and becomes
payable on April 16, 2013; and (B) a $50,000 cash value award (in lieu of the
stock options with a grant date fair value of $50,000 customarily granted under
the Program), which vests and becomes payable in one-third increments on
April 16, 2013, April 16, 2014 and April 16, 2015.

Consistent with the treatment of the corresponding equity awards for which the
cash value awards are serving as substitutes, (A) unpaid cash value awards will
accelerate upon a Change in Control Event as defined in the Restated Directors
Stock Plan; and (B) upon cessation of Board service, (i) the $50,000 cash value
award (in lieu of RSUs) will be forfeited if a director ceases Board membership
prior to April 16, 2013 for any reason, and (ii) the three tranches of the
$50,000 cash value award (in lieu of options) will immediately vest and
thereafter shall be paid on the scheduled payment dates as set forth above if
cessation of Board service is due to death, disability, retirement, or mutual
decision to leave the Board or not to seek reelection (and will be forfeited to
the extent then unvested if your Board service ceases for any other reason).

The above cash value awards are subject to Section 409A of the Internal Revenue
Code of 1986, as amended, and the terms of the attached Annex A are incorporated
herein by reference.

You are encouraged to consult with your financial or tax adviser regarding the
tax implications of these cash value awards. Of course, as always, if you have
any questions or need additional information, please contact me at (        ) -
    .

 

Very truly yours, /s/ Richard T. O’Connell, Jr. Richard T. O’Connell, Jr. Board
Secretary

 

cc: Brian Keaveney

Ellen Knarr/Day Pitney

Dorothy Hutchins



--------------------------------------------------------------------------------

Annex A

Section 409A

(a) The cash value award in lieu of RSUs described in the foregoing letter (the
“RSU cash value award”) is intended to constitute a “short-term deferral” for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the rules and regulations promulgated thereunder, and therefore is
intended to be exempt from the requirements of Section 409A of the Code. To the
extent possible, the RSU cash value award shall be interpreted and administered
to give effect to such intention and understanding.

(b) The cash value award in lieu of options described in the foregoing letter
(the “Option cash value award”) is intended to comply with the requirements of
Section 409A of the Code, so as not to be subject to early income inclusion,
penalties and interest under Section 409A. To the extent possible, the Option
cash value award shall be interpreted and administered to give effect to such
intention and understanding.

(c) Notwithstanding anything in the award to the contrary, any payment scheduled
to be made to the director as a result of the director’s separation from Board
service shall be delayed until the date that is six months and one day following
the date of the director’s separation from Board service, but only to the extent
necessary to comply with Section 409A(a)(B)(i) of the Code and applicable
Treasury regulations thereunder. Such a delay generally will only apply to
payments that are not “short-term deferrals” (as described above), and will only
apply if the director is a “specified employee” as defined in
Section 409A(a)(2)(B)(i) of the Code and applicable Treasury regulations
thereunder. Following any such six-month delay, all such delayed payments will
be paid in a single lump sum on the date that is six months and one day after
the director’s separation from Board service. For purposes of this award,
“separation from service” means a separation from service as defined in
Section 409A of the Code determined using the default provisions set forth in
Treasury Regulation §1.409A-1(h) or any successor regulation thereto. Each and
every payment made pursuant to this award shall be deemed a separate payment and
not a series of payments.